Order entered August 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01371-CV

               KEITH WAGONER AND DARRON T. WILSON, Appellants

                                               V.

                             DALLAS TEXAS, ET AL, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-31197

                                           ORDER
       We GRANT appellant Keith Wagoner’s August 27, 2015 second motion for extension of

time to file brief and ORDER the brief be filed no later than September 21, 2015. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE